Case 1:20-cv-00509-MJT-KFG Document 2 Filed 12/23/20 Page 1 of 2 PageID #: 23




                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

MAURICE L. MOORE, JR.                                  §

VS.                                                    §         CIVIL ACTION NO. 1:20cv509

DIRECTOR, TDCJ-CID                                     §

               MEMORANDUM OPINION AND ORDER REGARDING VENUE

        Maurice L. Moore, Jr., an inmate confined in the Terrell Unit of the Texas Department of

Criminal Justice, Correctional Institutions Division, filed this petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254.

                                               Discussion

        Petitioner states that in 2018, he was convicted of aggravated assault with a deadly weapon

in the 300th District Court of Brazoria County, Texas. He was sentenced to 25 years of

imprisonment.

        Petitioner filed this petition for writ of habeas corpus in the district in which he is currently

confined. Pursuant to 28 U.S.C. § 2241(d), a petitioner may bring his petition for writ of habeas

corpus in the district in which he was convicted or the district in which he is incarcerated. Section

2241(d) further provides that the district court in the exercise of its discretion may transfer the action

to the other district in the furtherance of justice.

        Petitioner was convicted in Brazoria County, Texas. Pursuant to 28 U.S.C. § 124, Brazoria

County is in the Galveston Division of the Southern District of Texas. As all records and witnesses

involving this action may be located in the Southern District, the transfer of this action to such

district would further justice.
Case 1:20-cv-00509-MJT-KFG Document 2 Filed 12/23/20 Page 2 of 2 PageID #: 24




       For the reasons set forth above, it is ORDERED that this case is TRANSFERRED to the

Galveston Division of the United States District Court for the Southern District of Texas.



                    SIGNED this the 23rd day of December, 2020.




                                                      ____________________________________
                                                      KEITH F. GIBLIN
                                                      UNITED STATES MAGISTRATE JUDGE




                                                2
